SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of March 2015 Commission File Number 1-14732 COMPANHIA SIDERÚRGICA NACIONAL (Exact name of registrant as specified in its charter) National Steel Company (Translation of Registrant's name into English) Av. Brigadeiro Faria Lima 3400, 20º andar São Paulo, SP, Brazil 04538-132 (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X COMPANHIA SIDERÚRGICA NACIONAL Publicly-Held Company Corporate Taxpayer's ID (CNPJ/MF): 33.042.730/0001-04 Company Registry (NIRE): 35300396090 CALL NOTICE EXTRAORDINARY SHAREHOLDERS' MEETING The Shareholders of COMPANHIA SIDERÚRGICA NACIONAL are hereby invited to attend an Extraordinary Shareholders' Meeting to be held on March 26, 2015, at 11:00 a.m., at the Company's headquarters at Av. Brig. Faria Lima nº 3400, 20º andar, in the city and state of São Paulo, to resolve on the following agenda: (i) approval of the amendment to article 5 of the Company’s Bylaws to reflect the new amount of capital stock due to the cancellation of treasury shares approved by the Board of Directors; and (ii) approval of the consolidation of the Bylaws. Those Shareholders whose shares are held in custody are requested to present an up-to-date statement of their shareholdings issued by the custodian institution. Shareholders who wish to be represented by a proxy should observe the provisions of paragraph 1 of article 126 of Law 6404/76, delivering the respective proxy instruments, with special powers of representation at the Extraordinary Shareholder’ Meeting referred to herein, to the Company’s headquarters at least forty-eight (48) hours prior to the date scheduled for the meeting, in order to streamline the services provided to the shareholders. The documentation related to the items included on the Agenda is available for consultation by the Shareholders’ at the Company’s headquarters and on its website ( www.csn.com.br/ri ), as well as on the websites of the Brazilian Securities and Exchange Commission – CVM ( www.cvm.gov.br ) and the BM&FBovespa – Securities, Commodities and Futures Exchange ( www.bmfbovespa.com.br ). São Paulo, March 10, 2015. Benjamin Steinbruch Chairman of the Board of Directors SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:March 10, 2015 COMPANHIA SIDERÚRGICA NACIONAL By: /
